Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 and 8/17/2021 are in compliance with the provisions of 37 CFR 1.97 and the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 11044030 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the current application 17/351,065 are broader limitations and mirror the elements of the claims in U.S. Patent No. US 11044030 B2.
Representative claim 1 of patent U.S. Patent No. US 11044030 B2 recites: 
1. A reception apparatus comprising: circuitry configured to: receive one or more low level signaling (LLS) tables that include one or more respective service list tables (SLTs) from a first LLS stream in a broadcast stream, each of the one or more LLS tables including a provider identifier indicating a provider with which the respective LLS table is associated, and a numerical parameter indicating a number of different provider identifiers included in the first LLS stream; upon receipt of each one of the one or more LLS tables, determine receipt of a first set of service list information from the first LLS stream is completed in a case that currently received LLS table or tables have a current number of different provider identifiers reaching the number of different provider identifiers indicated by the numerical parameter, and determine the receipt of the first set of service list information from the first LLS stream is completed in a case that a maximum transmission period after receipt of a first one of the one of the one or more LLS tables has elapsed and the current number of different provider identifiers has not reached the number of different provider identifiers indicated by the numerical parameter; receive a second set of service list information from a second LLS stream instead of the first LLS stream in response to the receipt of the first set of service list information from the first LLS stream being determined as completed; and generate service information based on the first set of service list information and the second set of service list information.

The current application representative claims 14-19 recites:
14. A reception apparatus comprising: circuitry configured to: receive one or more low level signaling (LLS) tables from an LLS stream in a broadcast stream, each of the one or more LLS tables including a provider identifier indicating a provider with which the respective LLS table is associated, and a numerical parameter indicating a number of different provider identifiers included in the LLS stream; maintain a current number of different provider identifiers indicating the number of different provider identifiers received in the LLS stream; determine that receipt of a set of service list information from the LLS stream is completed in a case that the current number of different provider identifiers has reached the number of different provider identifiers indicated by the numerical parameter; and generate service information based on the set of service list information.
15. The reception apparatus of claim 14, wherein the set of service list information is included in at least one service list table (SLT).
	16. The reception apparatus of claim 14, wherein the circuitry is configured to determine that the receipt of the set of service list information from the LLS stream is completed in a case that a maximum transmission period after receipt of a first one of the one of the one or more LLS tables has elapsed and the current number of different provider identifiers has not reached the number of different provider identifiers indicated by the numerical parameter.
17. The reception apparatus of claim 14, wherein the circuitry is configured to: receive a further set of service list information from a further LLS stream after the receipt of the set of service list information from the LLS stream has been determined to have been completed; and generate the service information based on the further set of service list information.
18. The reception apparatus of claim 14, wherein each of the one or more LLS tables includes a header part with the provider identifier and the numerical parameter, and at least one of the one or more LLS tables includes a payload part with one part of the set of service list information associated with the provider.
19. The reception apparatus of claim 14, wherein the one or more LLS tables is transmitted in a user datagram protocol (UDP) over an Internet Protocol (IP) packet stream, and identified with a fixed IP address and a fixed port number.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. US 11044030 invention for a reception apparatus for receiving the signaling table and further broaden the claims that mirror the same subject matter because on the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)). 

Claim Rejections - 35 USC § 103
Claims 14—15, 17-21, 23-27, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over KWON; Woosuk US 20180139650 A1 (hereafter KWON) and in further view of Song; Jae Hyung et al. US 20100242067 A1 (hereafter Song) and in further view of LEE; Jangwon et al. US 20160359574 A1 (hereafter Lee) and in further view of Hwang; Sung-Oh et al. US 20150150055 A1 (hereafter Hwang). 
 
Regarding claim 14, “A reception apparatus comprising: circuitry configured to: receive one or more low level signaling (LLS) tables from an LLS stream in a broadcast stream, each of the one or more LLS tables including a provider identifier indicating a provider with which the respective LLS table is associated, and a numerical parameter indicating a number of different provider identifiers included in the LLS stream; maintain a current number of different provider identifiers indicating the number of different provider identifiers received in the LLS stream; determine that receipt of a set of service list information from the LLS stream is completed in a case that the current number of different provider identifiers has reached the number of different provider identifiers indicated by the numerical parameter; and generate service information based on the set of service list information.” Kwon teaches (Abstract and para 1, 149, 1367 disclosing method of a television broadcast receiving apparatus comprising a tuner; Fig. 16, 18, 89 and para 498-518 disclosing a receiver and hardware understood as coupled by circuitry; para 178-187 disclosing scanning and PLP corresponds to a portion of the RF channel each PLP has certain modulation and coding parameters identified in scanning); para 150-164 broadcast service delivery comprising service list table; para 230 – LLS is transmitted via PLP and Kwon further teaches link layer packets are transmitted using PLP such that low level signaling is transmitted using PLP; Kwon para 186 – receiver extracts information to build a list of all the services it can receive with their channel name and channel number; para 181-193, 790, 1125-1128 – describing table information comprising providerId signifies a plurality of broadcasters and the number of broadcasters that transmit a broadcast service and/or content and the associated table_id which corresponds to a broadcasting provider identifier for the signaling information transport_stream_id information identifies a broadcast stream. transport_stream_id information may be used as information for identifying a broadcaster; num_partitions information represents the number of partitions in a broadcast stream. The broadcast stream may be transmitted after being divided into one or more partitions. Each partition may include one or more DPs. The DPs included in each partition may be used by one broadcaster. In this case, the partition may be defined as a data transmission unit allocated to each broadcaster; partition_id information identifies a partition. partition_id information may identify a broadcaster; see also para 1124-1144 partitioning broadcast providers and services on a particular broadcast stream).
	With respect to “determine that receipt of a set of service list information from the LLS stream is completed in a case that the current number of different provider identifiers has reached the number of different provider identifiers indicated by the numerical parameter; and generate service information based on the set of service list information.” Kwon teaches (para 1208-1229 transport_stream_id information identifies a broadcast stream. transport_stream_id information may be used as information for identifying a broadcaster; num_partitions information represents the number of partitions in a broadcast stream. The broadcast stream may be transmitted after being divided into one or more partitions. Each partition may include one or more DPs. The DPs included in each partition may be used 
	Based on the teachings of Kwon, a person of ordinary skill in the art would have understood that transmitted tables are part of service data or service components. A person of ordinary skill in the art would have understood that benefit of the receiver extracting, from low level signaling tables, count information to determine the number of parts pertaining to a particular service or service component comprising table information based on number count information. For example, if a plurality of providers 
The motivation to modify Kwon and Song is evidenced in the teachings of Lee using count information with respect to service guide and guide access table in the context of using count information (Lee para 1807-1813 provider group_ID; 1814-1824 – number of providers loop; para 2245-2252 – number of tables delivered as a group; Fig. 49-51 loops using different DPs, see also 971-978 partitions to transmit service information using one or more DPs; para 2228, 2300-2309). As such, a person of ordinary skill in the art would have understood that the receiver extracts, from PLP data indicated in table information service information from a plurality of DPs. For example, if a plurality of providers transmit table information on the same channel, the prior art teaches that each provider is able to provide its own table 
The motivation to further modify Lee to signal the number of tables are included in the table list message such at an LLS table that include respective SLT’s, is further evidence by Hwang disclosing known elements for transmitting signaling data for broadcast content (Table 3-4 and para 110-123 and 132-134, Tables 28-29 and para 360-370 – Num_of_Tables indicates the number of tables included in the table list message). As discussed above, a person or ordinary skill in the art would have understood that LLS information is extracted from a physical layer pipe (PLP). Furthermore, the prior art teaches that LLS information comprises a group of tables as discussed in Kwon and Lee. Lee also teaches utilizing a group of tables identifier and numbering the table to perform loop processing. Lastly, Hwang teaches numbering the tables when a group of tables is transmitted in order to implement a loop for processing the plurality of tables in a group.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon’s invention for a broadcast receiving apparatus comprising hardware coupled by circuitry for receiving low level signaling tables utilized to deliver service information and for enabling a receiver to extract information to build a list of all the services it can receive including channel identifying information using tables by further incorporating known elements of Song’s invention for a broadcast receiver device which uses data included in a broadcast wave for a channel with respect to service guide and guide access table because the provider count information of Song would enable the 

Regarding claim 15. The reception apparatus of claim 14, wherein the set of service list information is included in at least one service list table (SLT)” is further rejected on obviousness grounds as discussed in the rejection of claims 1 wherein Kwon Fig. 9 and para 528-536 – header included in broadcast data as part of configuration information in link layer; see Kwon para 44, 62-68, 182 disclosing transmitting claimed payload; see also Song further teaches an invention for acquiring table information for each provider wherein a SG and GAT (service guide and guide access table) is taught in the context of the following: [0229] A num_SG_providers field indicates a number of SG providers described in the current GAT section.  [0268] Then, a number of SG providers (num_SG_providers) described in the GAT section is acquired from the GAT section (S106).  The process steps following step 106 are repeated as 
Regarding claim 17, wherein the circuitry is configured to: receive a further set of service list information from a further LLS stream after the receipt of the set of service list information from the LLS stream has been determined to have been completed; and generate the service information based on the further set of service list information. is further rejected on obviousness grounds as discussed in the rejection of claims 14-15 wherein Kwon teaches (para 1208-1229 transport_stream_id information identifies a broadcast stream. transport_stream_id information may be used as information for identifying a broadcaster; num_partitions information represents the number of partitions in a broadcast stream. The broadcast stream may be transmitted after being divided into one or more partitions. Each partition may include one or more DPs. The DPs included in each partition may be used by one broadcaster. In this case, the partition may be defined as a data transmission unit allocated to each broadcaster; partition_id information identifies a partition. partition_id information may identify a broadcaster; see also para 1124-1144 partitioning broadcast providers and services on a particular broadcast stream); a person of ordinary skill in the art would have understood that a receiver of Kwon decodes a plurality of DPs and wherein subroutines for processing set of pieces of service list information from a first and second broadcast stream is typical when processing service list information. See also para 178 transmitting plurality of PLPs (can be referred to as DPs); see also para 332, 342, 443 assets may be carried using different PLP’s which are indicated in a table. In particular, para 443 states that after decoding initial PLP to acquire signaling information, the PLP to receive packet stream can be selected. As such, para 443 clearly states that a second PLP is utilized after a first PLP is used to obtain first signaling information. See also para 445-473, 525, 563, 966, 1513. Whereas Kwon teaches assets may be carried using different PLP’s which are indicated in a table and the applicant claims the determination and a person of ordinary skill in the art would have understood that Kwon teaches the limitation with respect 
Regarding claim 18, wherein each of the one or more LLS tables includes a header part with the provider identifier and the numerical parameter, and at least one of the one or more LLS tables includes a payload part with one part of the set of service list information associated with the provider” is further rejected on obviousness grounds as discussed in the rejection of claims 14-15 and 17 wherein Song teaches an invention for acquiring table information for each provider wherein a SG and GAT (service guide and guide access table) is taught in the context of the following: [0229] A num_SG_providers field indicates a number of SG providers described in the current GAT section.  [0268] Then, a number of SG providers (num_SG_providers) described in the GAT section is acquired from the GAT section (S106).  The process steps following step 106 are repeated as many times as the acquired number of SG providers, so that SG bootstrapping information for each SG provider is gathered and the SG provided by each SG provider is accessed; see also Kwon Fig. 9 and para 528-536 – header included in broadcast data as part of configuration information in link layer; see Kwon para 44, 62-68, 182 disclosing transmitting claimed payload. See also Lee para 983, 1064, 1076, 2137 discussing version of signaling message comprising table identification.
Regarding claim 19, “wherein the one or more LLS tables is transmitted in a user datagram protocol (UDP) over an Internet Protocol (IP) packet stream, and identified with a fixed IP address and a fixed port number” is further rejected on obviousness grounds as discussed in the rejection of claims 14-15, 17-18 wherein Kwon teaches para 230 – LLS is transmitted via PLP and Kwon further teaches link layer packets are transmitted using PLP such that low level signaling is transmitted using PLP; para 342, 458, 458 – PLP ID and port number; para 532 IP address, see also para 155-165 – disclosing UDP; para 570 fixed IP address and port number.


The method of claims 20-21 and 23-25 and non-transitory computer readable medium claims 26-27 and 29-31  are grouped and rejected with the reception apparatus claims 14-15, 17-18 because the steps of the method are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the elements of the reception apparatus are easily converted into elements of a transmission apparatus for transmitting the information to a reception apparatus and steps of a method by one skilled in the art. 
Allowable Subject Matter
Claims 16, 22, and 28 are objected to as being dependent upon a rejected base claim on obviousness grounds and double patenting grounds, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to a terminal disclaimer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421